                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    DADE PROPERTIES,                                     §
                                                         §
         Plaintiff,                                      §
                                                         §
    v.                                                   §   ACTION NO. 4:19-CV-00089
                                                         §   JUDGE MAZZANT/JUDGE JOHNSON
                                                         §
    MESA UNDERWRITERS SPECIALTY                          §
    INSURANCE COMPANY, et al.,                           §
                                                         §
         Defendants.                                     §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

the matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On April 26, 2019, the report of the Magistrate Judge (the “Report”) (Dkt. #16) was entered,

containing proposed findings of fact and recommendations that the relief requested in Defendant

Mesa Underwriters Specialty Insurance Company’s (“MUSIC”) Notice of Acceptance of Tyson

Dandridge and Ken Demaster’s Liability Pursuant to Chapter 542A of the Texas Insurance Code

(the “Notice”) (Dkt. #11) be granted. See id. Plaintiff’s claims against MUSIC are unaffected by

the requested relief, namely, the dismissal of Defendants Tyson Dandridge and Ken Demaster.

         Having received the Report of the United States Magistrate Judge, and no objections

thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court. 1



1
  In this case, diversity jurisdiction was definitely created when the insured made the election under the Texas
Insurance Code. The removal from state court to this Court was in violation of the voluntary-involuntary rule.
            Therefore, the relief requested in the Notice of Acceptance of Tyson Dandridge and Ken

.   Demaster’s Liability Pursuant to Chapter 542A of the Texas Insurance Code (Dkt. #11) is

    GRANTED. Defendants Tyson Dandridge and Ken Demaster are DISMISSED WITH

    PREJUDICE.

            IT IS SO ORDERED.

            SIGNED this 24th day of May, 2019.




                                                ___________________________________
                                                AMOS L. MAZZANT
                                                UNITED STATES DISTRICT JUDGE




    However, this procedural defect was waived by the failure of Plaintiff to file a motion to remand. See Stephens v.
    Safe on Ins. Co. Of Indiana, 4:18-cv-595, 2019 WL 109395 (E.D. Tex. Jan. 4, 2019)

                                                            2
